Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/043,280 filed on September 29, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign applications have been received.
Applicant filed an amendment on January 4, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on October 4, 2021. Applicant has amended claims 22 and 32 for formal matters without changing the scope of the claims. Claims 16-32 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on January 4, 2022 have been fully considered.
With respect to objection to claim 32, the amendment to the claim does not overcome correcting improper antecedent basis. Accordingly, objection to claim 32 stands.
th Meeting: Geneva, Switzerland, 21-30 November, 2011, Document: JCTVC-G850 (Li), applicant argues that:
“Taking the reference as a whole, Applicant notes that signaling a binary flag like the "seq_adaptive_dequantization_offset_flag" (see Li, Section 3.1") at a high level of signaling is a very simple matter compared to signaling a table "directly coded in a set of parameters at the picture level or at the sequence level of the coded video stream," as recited in the independent claims.” (emphasis added.)
Applicant goes on to argue that constructing and signaling “a table of chroma quantization table” would not have been obvious to a person of ordinary skill in the art.
The examiner respectfully disagrees with applicant’s reading of the Li’s reference as a whole. Firstly, Sec. 3.1 of Li is not relied upon for rejection of the limitation involving “construction and signaling the chroma quantization table” to the decoder. The non-final rejection dated October 4, 2021 relies on pp. 2-3, sec. 2 and Table 2.2 of Li for disclosing that limitation (see p. 4 of the above-mentioned non-final rejection.) Sec. 3.1 of Li outlines a procedure for a signaling flag that, when set equal to 1, specifies that the adaptive de-quantization offset is enabled. Construction of a table according to pp. 2-3, sec. 2 and Table 2.2 of Li and signaling it to the decoder, given the disclosure of Li would have certainly been obvious to a person of ordinary skill in the art.

Claim Objections
Claim 32 is objected to because of the following informalities:
Claim 32 lacks proper antecedent basis – applicant is advised to amend the claim to recite “A non-transitory computer readable medium ,,,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 23-26 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al., US 2019/0124330 A1 (Chien) in view of Li et al., “Non CE4: Fine granularity QP offset,” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 7th Meeting: Geneva, Switzerland, 21-30 November, 2011, Document: JCTVC-G850 (Li).
With respect to claim 16, Chien discloses a method for decoding video from a codec video stream [abstract], comprising: obtaining information representative of a chroma quantization parameter table [abstract, pars. 3-4]; and de-quantizing chroma values of a block of the video according to a value of the obtained chroma quantization parameter table [par. 141, FIG. 9, block 86 performs inverse quantization which involves de-quantization of QP values in the QP table – see pars. 3-4 – as received from the encoder – see FIG. 8 – and have been inverse transformed in block 88 in FIG. 9], 
With respect to claim 17, Chien, in view of Li, disclose all the limitations of claim 16. Furthermore, and Li discloses wherein the chroma quantization parameter table is coded under the form of a series of chroma quantization parameter values for each entry of the table [pp. 2-3, Table 2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 16.
With respect to claim 18, Chien, in view of Li, disclose all the limitations of claim 17 and further discloses wherein the table is only coded for B slices of the video 
With respect to claim 19, Chien, in view of Li, disclose all the limitations of claim 16 and further discloses wherein the chroma quantization parameter table is coded under the form of a series of residual integer values indicating the difference between the base chroma quantization parameter and the output chroma quantization parameter for each entry in the table [par. 141 – ref. inverse integer transform which results in outputting integer QP values to be de-quantized].
With respect to claim 21, Chien, in view of Li, disclose all the limitations of claim 16 and further discloses wherein the chroma quantization parameter table is coded under the form of a series of differential integer values, the first value being coded relatively to the base chroma quantization parameter while following values are coded differentially with the previous value [par. 141 – ref. inverse integer transform which results in outputting integer QP values to be de-quantized].
With respect to claims 23-26, the claims are drawn to decoding devices that perform a series of steps that are commensurate in scope with steps of claims 16-26, respectively. Therefore, claims 23-26 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 16-26, respectively.	
With respect to claims 30-31, the claims are drawn, respectively, to encoding method and device that perform a series of steps that are commensurate in scope with inverse of steps of claim 16. Therefore, claims 30-31 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims ***, respectively.
.	
	
Claims 20-22 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Li, as applied to claim 16, and further in view of Zhang et al., US 2015/0373327 A1 (Zhang).
With respect to claim 20, Chien in view of Li, disclose all the limitations of claim 16. But Chien and Li, alone or in combination, do not explicitly disclose wherein the chroma quantization parameter values are coded only for a limited range of the input base chroma quantization parameter values. However, Zhang discloses wherein the chroma quantization parameter values are coded only for a limited range of the input base chroma quantization parameter values [pars. 105-106 – ref. to quantization group as a share of TUs of CU]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Chien and Li with Zhang with the motivation to devise a method and apparatus for decoding video wherein the decoder, in response to determining that a first block is coded using a color-space transform mode, modify the quantization parameter for the first block; perform a de-quantization process for the first block based on the modified quantization parameter for the first block; receive a second block of the video data and a difference value indicating a difference between a quantization parameter for the second block and the quantization parameter for the first block; determine the quantization parameter for the 
With respect to claim 21, Chien, in view of Li, disclose all the limitations in claim 16. Furthermore, Zhang discloses wherein the chroma quantization parameter table is coded under the form of a series of differential integer values [par. 52], the first value being coded relatively to the base chroma quantization parameter while following values are coded differentially with the previous value [abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 20.
With respect to claim 22, Chien, in view of Li, disclose all the limitations in claim 16. Furthermore, Zhang discloses wherein the delta with the previous value is always positive so that no sign needs to be encoded [par. 100]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 20.
With respect to claims 27-29, the claims are drawn to decoding devices that perform a series of steps that are commensurate in scope with steps of claims 20-22, respectively. Therefore, claims 27-29 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 20-22, respectively.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Zhang et al., US 2018/0048901 A1, discloses determining chroma quantization parameters for video coding.
Zhao et al, US 10,039,175 B2, discloses system and method for varying quantization parameters.
Tourapis et al., US 2015/0071344 A1, discloses chroma quantization parameters for video coding.
Nguyen et al., US 2015/0003518 A1, discloses method and device for emulating low-fidelity coding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485